IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1913
                               Filed July 18, 2018


DONOVAN ARTHUR TRANA,
    Plaintiff-Appellant,

vs.

SARAH CATHERINE SMITH, THOMAS JOHN SMITH, and OWNERS
INSURANCE COMPANY,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Douglas S. Russell,

Judge.



      Appeal from the grant of a motion to dismiss. AFFIRMED.



      Christopher D. Stombaugh of Stombaugh, Smith, & Co., Platteville,

Wisconsin, and R. Craig Oppel of Allbee & Barclay, P.C., Muscatine, for appellant.

      Brenda K. Wallrichs and James P. Craig of Lederer Weston Craig PLC,

Cedar Rapids, for appellees.



      Considered by Danilson, C.J., and Mullins and McDonald, JJ.
                                          2


MCDONALD, Judge.

       Donovan Trana filed a personal injury suit against Sarah Smith, Tom Smith,

and Owners Insurance Company after Trana was involved in a car accident with

the Smiths’ adult son. Trana asserted claims for vicarious liability under Iowa Code

section 321.493 (2017) and negligent entrustment. Trana alleged the Smiths were

negligent in purchasing a vehicle for their adult son knowing the son had a history

of mental illness, traffic violations, and drug addiction. Trana also alleged the

Smiths were the constructive owners of the vehicle. The district court granted the

defendants’ motion to dismiss Trana’s claims on the ground the claims were barred

by the statute of limitations. Trana timely filed this appeal.

       We agree with the district court that Trana’s claims are barred by the statute

of limitations. The relevant statute of limitations is two years. See Iowa Code

§ 614.1(2). The accident occurred on August 17, 2013, but Trana did not file his

petition until August 10, 2017. Controlling authority holds Trana was on inquiry

notice of the claims against the parents on the date of the accident and the

discovery rule is inapplicable here. See Hook v. Lippolt, 755 N.W.2d 514, 523

(Iowa 2008) (“We think an injured party who knows of her injury and its cause must

conduct a reasonable investigation of the nature and extent of her legal rights that

includes inquiry into the identity of any vicariously liable parties.”); see also

Skadburg v. Gately, 911 N.W.2d 786, 799 (Iowa 2018); State v. Tipton, 897
N.W.2d 653, 683–84 (Iowa 2017) (“The civil statute of limitations runs from the

date of inquiry notice and not from the date a reasonably diligent plaintiff would
                                         3


discover the actual cause of action.”). We affirm the judgment of the district court

without further opinion. See Iowa Ct. R. 21.26(1)(a), (c), (d), and (e).

       AFFIRMED.